DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seating of the valve needle as recited in claims 24 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  "the center axis of the injection hole” in line 17 should read --the center longitudinal axis of the injection hole.--  Same rejection applies to all pending claims.
Claim 4 is objected to because of the following informalities:  "the through opening” in line 2 should read --the at least one through opening.-- Same rejection applies to all pending claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the valve needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the upstream inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-15, 18-26 and 28-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonezawa et al. (JP 2007154709. Yonezawa hereafter).
With respect to claim 1 Yonezawa discloses an injector (1. Figs. 1, 7 and 8) for injecting a fluid (the fuel), comprising: 
at least one through opening (14c, 19, 20B and 18) that can be opened and closed (by 13) and via which, when opened, the fluid can flow, in a flow direction, out of the injector; 
wherein for each of one or more of the at least one through opening, the respective through opening includes an injection hole (downstream portion of 20B) having a first center axis (See Fig. 8 with additional annotations below), and a preliminary stage (18) that is, with respect to the flow direction, downstream of the injection hole and that has a second center axis that is different than the first center axis; and 
wherein, for the each of the one or more of the at least one through opening, (I) the second center axis is a central longitudinal axis of the preliminary stage that is parallel to a central longitudinal axis of the injector, and (II) at least one of the following two features (1)-(2): 
(1) (A) the first and second center axes intersect (See Fig. 8 with additional annotations below) in a same plane so that they join at a shared point that is part of each of the first and second center axes, with respect to the flow direction, downstream of a transition (interface plane) from the injection hole to the preliminary stage, (B) the first center axis of the injection hole is a central longitudinal axis of the injection hole that, within the injection hole, extends from an upstream inlet (inlet of downstream portion of 20B) into the injection hole, and (C) the center (longitudinal) axis of the injection hole extends, with respect to a radial direction extending from the central longitudinal axis of the injector, through a center of a (rectangular plane) boundary of the injection hole that is collinear with the transition of the injection hole to the preliminary stage (similar or the same configuration as the Applicant’s invention); and 
(2) the following two features (A) and (B):
(A) a (circular plane) boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (similar or the same configuration as the Applicant’s invention), and 
(B) at least one of the following two features (i)-(ii): 
(i) with respect to the radial direction extending from the central longitudinal axis of the injector, a center point of the boundary of the preliminary stage (See Fig. 8 with additional annotations below) that is collinear with the transition from the injection hole to the preliminary stage is offset from a center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (preliminary stage and injection holes do not share a center point. Similar or the same configuration as the Applicant’s invention); and 
(ii) downstream from the shared point at which the first and second center axes intersect, the first center axis extends (leftward), in the radial direction, further from the central longitudinal axis of the injector than does the second center axis.
With respect to claim 3, Yonezawa discloses wherein the second center axis is angularly offset from the first center axis (Fig. 8).  
With respect to claim 4, Yonezawa discloses wherein the intersection of the first and second center axes occurs within the through opening.
With respect to claim 5, Yonezawa discloses wherein the preliminary stage is situated behind (downstream of) the injection hole in the flow direction through the through opening (same or similar configuration as the Applicant’s invention).
With respect to claim 6, Yonezawa discloses wherein the injection hole and/or the preliminary stage has a cylindrical (18), divergent, or convergent flow channel (20B).
With respect to claim 7, Yonezawa discloses wherein a (height) length of the injection hole in the flow direction is smaller (shorter) than a (height) length of the preliminary stage. 
With respect to claim 9, Yonezawa discloses wherein a center of mass of a jet is situated at the end of the injection hole, on the center axis of the preliminary stage (same or similar configuration as the Applicant’s invention).
With respect to claim 10, Yonezawa discloses wherein the injector includes at least one flow pocket (around 12).
With respect to claim 11, Yonezawa discloses wherein the injector is configured for injecting a fuel (title).
With respect to claim 12, Yonezawa discloses wherein: 
the first and second center axes intersect (See Fig. 8 with additional annotations below) in the same plane so that they join at the shared point that is part of each of the first and second center axes, with respect to the flow direction, downstream of a transition (interface plane) from the injection hole to the preliminary stage, 
the first center axis of the injection hole is a central longitudinal axis of the injection hole that, within the injection hole, extends from an upstream inlet (inlet of downstream portion of 20B) into the injection hole, and 
the center axis of the injection hole extends, with respect to a radial direction extending from the central longitudinal axis of the injector, through a center of a boundary (rectangular plane) of the injection hole that is collinear with the transition of the injection hole to the preliminary stage (similar or the same configuration as the Applicant’s invention. As addressed in claim 1).
With respect to claim 13, Yonezawa discloses wherein the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis (Fig. 8).
With respect to claim 14, Yonezawa discloses wherein, with respect to the radial direction extending from the central longitudinal axis of the injector, the center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from the center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (as addressed in claim 1).
With respect to claim 15, Yonezawa discloses wherein, downstream from the point at which the first and second center axes intersect, the first center axis extends, in the radial direction, further from to the central longitudinal axis of the injector than does the second center axis (as addressed in claim 1).
With respect to claim 18, Yonezawa discloses the injector further comprising a housing section (2 and 9) through which a portion of the valve needle (12 and 13) is configured to travel, wherein cutouts extending through the housing section in a longitudinal direction of the injector form flow pockets (pockets surrounding valve needle 12 and 13) that are circumferentially spaced apart from each other around the portion of the valve needle (Fig. 1).
With respect to claim 19, Yonezawa discloses wherein the portion of the valve needle that is configured to travel through the housing section is formed as a valve ball (13).
With respect to claim 20, Yonezawa discloses wherein the first center axis of the injection hole is the central longitudinal axis of the injection hole and extends longitudinally from the upstream inlet (inlet of downstream portion of 20B) of the injection hole in a direction that is non-perpendicular to the central longitudinal axis of the injector (Fig. 8). 
With respect to claim 21, Yonezawa discloses wherein the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (as addressed in claim 1).
With respect to claim 22, Yonezawa discloses the injector further comprising a valve needle (12 and 13) arranged for opening and closing the at least one through opening.
With respect to claim 23, Yonezawa discloses wherein the at least one through opening can be opened and closed by an axial shifting of the valve needle (similar or the same configuration as the Applicant’s invention).
With respect to claim 24, Yonezawa discloses wherein the at least one through opening is closed by a seating (14a and 13b) of the valve needle against the upstream inlet into the injection hole, which (fluidly) blocks the upstream inlet (Fig. 2).
With respect to claim 25, Yonezawa discloses wherein the seating of the valve needle against the inlet occurs by an axial shifting of the valve needle in a downstream direction, moving a downstream end face (13b) of the valve needle towards the inlet (Fig. 2).
With respect to claim 26, Yonezawa discloses an injector (1. Figs. 1, 7 and 8) for injecting a fluid (the fuel), comprising: 
at least one through opening (14c, 19, 20B and 18) that can be opened and closed (by 13) and via which, when opened, the fluid can flow, in a flow direction, out of the injector, wherein for each of one or more of the at least one through opening, the respective through opening includes: 
an injection hole (downstream portion of 20B) having a first center axis (See Fig. 8 with additional annotations below) and including an upstream (box shape) edge, which is an upstream inlet into the injection hole; and
a preliminary stage (18) that is, with respect to the flow direction, downstream of the injection hole and that has a second center axis that is different than the first center axis, the first center axis being a central longitudinal axis of the injection hole that extends, within the injection hole, (fluidly) from the upstream edge of the injection hole, through the injection hole, reaching a transition (interface plane) from the injection hole to the preliminary stage; and 
a valve needle (12 and 13) arranged for opening and closing the at least one through opening by axial shifting of the valve needle, the closing being by a seating (14a and 13b) of the valve needle against the upstream inlet into the injection hole, which (fluidly) blocks the upstream inlet;
wherein: 
(I) for the each of the one or more of the at least one through opening, downstream from a shared point of the first and second center axes at which the first and second center axes intersect (See Fig. 8 with additional annotations below) so that they join in a same plane, the first center axis extends, in the radial direction, further from a central longitudinal axis of the injector than does the second center axis, 
(II) for the each of the one or more of the at least one through opening at least one of the following two features (1)-(2):
(1) the intersection of the first and second center axes is, with respect to the flow direction, downstream of the transition from the injection hole to the preliminary stage; and 
(2) the following two features (A) and (B): 
(A) (a) the first center axis of the injection hole is the central longitudinal axis of the injection hole and extends longitudinally from the upstream inlet of the injection hole in a direction that is non-perpendicular to the central longitudinal axis of the injector, and (b) a (circular plane) boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than a (rectangular plane) boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage; and 
(B) at least one of the following two features (i)-(ii): 
(i) the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis; and 
(ii) with respect to a radial direction extending from the central longitudinal axis of the injector, a center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from a center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage preliminary stage and injection holes do not share a center point (Similar or the same configuration as the Applicant’s invention).
With respect to claim 28, Yonezawa discloses wherein the injector further comprises a housing section (2 and 9) through which a valve ball (13) of the valve needle is configured to travel, and cutouts extending through the housing section in a longitudinal direction of the injector each cuts in a radial direction from the central longitudinal axis of the injector into a thickness of a wall of the housing, the cutouts thereby forming a plurality of flow pockets (pockets surrounding valve needle 12 and 13) that are circumferentially separated from one another around the valve ball by the thickness of the wall of the housing (similar or the same configuration as the Applicant’s invention).
With respect to claim 29, Yonezawa discloses wherein, for the each of the one or more of the at least one through opening, the intersection of the first and second center axes is, with respect to the flow direction, downstream of the transition from the injection hole to the preliminary stage (See Fig. 8 with additional annotations below).
With respect to claim 30, Yonezawa discloses wherein, for the each of the one or more of the at least one through opening: 
the first center axis of the injection hole extends longitudinally from the upstream inlet of the injection hole in the direction that is non-perpendicular to the central longitudinal axis of the injector; and
the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis (Fig. 8).
With respect to claim 31, Yonezawa discloses wherein, for the each of the one or more of the at least one through opening: 
the first center axis of the injection hole extends longitudinally from the upstream inlet of the injection hole in the direction that is non-perpendicular to the central longitudinal axis of the injector; and
with respect to the radial direction extending from the central longitudinal axis of the injector, the center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from the center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (preliminary stage and injection holes do not share a center point. Similar or the same configuration as the Applicant’s invention).
With respect to claim 32, Yonezawa discloses wherein, for the each of the one or more of the at least one through opening: 
the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage; and 
the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis (Fig. 8. Similar or the same configuration as the Applicant’s invention).
With respect to claim 33, Yonezawa discloses wherein, for the each of the one or more of the at least one through opening: 
the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage; and 
with respect to the radial direction extending from the central longitudinal axis of the injector, the center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from the center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (preliminary stage and injection holes do not share a center point. Similar or the same configuration as the Applicant’s invention).
With respect to claim 34, Yonezawa discloses wherein the injection hole includes an upstream (box shape) edge, which is an upstream inlet into the injection hole and is arranged for a downstream end of the valve needle to be seated against the upstream edge of the injection hole.
With respect to claim 35, Yonezawa discloses wherein the preliminary stage is arranged within (covered under) a dome-shaped end-wall (14a shown in Fig. 2 and 19 shown in Fig. 3) of a housing (2 and 9) of the injector.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imafuku.
With respect to claim 8, Yonezawa fails to specifically disclose wherein an area ratio of the smallest area of the injection hole through which flow passes to the smallest area of the preliminary stage through which flow passes is 1:1.3 to 1:12.
However, the area ratio of fluid passages is a results effective variable with the results being obtaining specific flow characteristics from one passage to the other.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design an area ratio of the smallest area of the injection hole through which flow passes to the smallest area of the preliminary stage through which flow passes is 1:1.3 to 1:12, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15, 18-26 and 28-35 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 2, 2022